PER CURIAM:
This claim was submitted upon a duly executed written stipulation to the effect that the respondent is liable for damages to claimant Duling Brokerage in the amount of $115.59, and to claimant State Farm in the amount of $185.70, for a total of $301.29, based upon the following facts: On or about October 4, 1979, claimant Duling Brokerage’s 1977 GMC Sports Wagon was traveling west on Interstate 64 near the Kenova Exit, approximately one mile east of the Tri-State Airport. In the course of said operation on 1-64, claimant Duling Brokerage’s vehicle crossed a bridge which is part of the interstate system and owned and maintained by the respondent. While crossing said bridge, the vehicle struck a loose metal expansion j oint, resulting in damage to the drive shaft, carrier bearing, universal joint, tire, and rim. The respondent, having failed to maintain the bridge in a reasonably safe condition, was guilty of negligence which was the proximate cause of the damages suffered by claimant Duling Brokerage.
It was further stipulated by the parties: that the sum of $301.29 is a fair and equitable estimate of the damages sustained; that claimant Duling Brokerage has received from claimant State Farm the sum of $185.70 as partial payment of this claim; that claimant State Farm has been subrogated to the claim of Duling Brokerage in the amount of $185.70, and that the amount of claimant Duling Brokerage’s claim remaining unpaid is $115.59.
*186Therefore, the Court hereby makes an award to the claimants in the amount of $301.29, to be divided as indicated below.
Award of $115.59 to Duling Brokerage, Inc.
Award of $185.70 to State Farm Mutual Automobile Ins. Co.